Case 2:20-cv-12880-JMV-JSA Document 74 Filed 04/22/21 Page 1 of 2 PageID: 984




Michael J. Canning, Esq. (MJC3060)
GIORDANO, HALLERAN & CIESLA, P.C.
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701-6777
(732) 741-3900
Attorneys for Defendant, Cohen, Weiss and Simon LLP

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                                Case No. 2:20-cv-12880-JMV-JSA
 DANIEL D’AMBLY,

                                   Plaintiff,
                                                              Civil Action
                     v.

 CHRISTIAN EXOO a/k/a ANTIFASH                    COHEN, WEISS AND SIMON LLP’S
 GORDON; ST. LAWRENCE UNIVERSITY;                 NOTICE OF MOTION TO DISMISS
 TRIBUNE PUBLISHING COMPANY;                        COUNT XIII OF PLAINTIFF’S
 NEW YORK DAILY NEWS; VIJAY                           AMENDED COMPLAINT
 GADDE; TWITTER, INC.; COHEN, WEISS
 AND SIMON LLP,
                                                MOTION DATE: July 6, 2021
                                Defendants.


      PLEASE TAKE NOTICE that Giordano, Halleran & Ciesla, P.C.,

counsel for Defendant, Cohen, Weiss and Simon LLP (“CWS”), shall

move before the United States District Court for the District of

New   Jersey,     located     at    Clarkson        S.   Fisher    Building      &   U.S.

Courthouse, 402 East State Street, Trenton, New Jersey, on July 6,

2021 at 9:00 a.m. or as soon thereafter as counsel may be heard,

for the entry of an Order dismissing Count XIII of the Plaintiff,

Daniel D’Ambly’s Amended Complaint with prejudice pursuant to

Federal Rule of Civil Procedure 12(c).
Case 2:20-cv-12880-JMV-JSA Document 74 Filed 04/22/21 Page 2 of 2 PageID: 985



         PLEASE TAKE FURTHER NOTICE that in support of the application,

CWS shall rely upon the Certification of Michael J. Canning, Esq.

and Memorandum of Law.

         PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

submitted herewith.



                                   GIORDANO, HALLERAN & CIESLA, P.C.
                                   Attorneys for Defendant, Cohen,
                                   Weiss and Simon LLP



                                By:
                                      Michael J. Canning, Esq.

Dated:         April 22, 2021




Docs #5037122-v1




                                       2
